[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The defendants' motion for partial summary judgment is granted. Filial consortium neither is a federal civil right nor a recognized cause of action in Connecticut. There is no action by Mattie Towns in this action. A party cannot be added by an amended compliant. Buttner v. Planning and Zoning Commission,
Superior Court, judicial district of Fairfield No. 304231 (1994); Blair v. Fretz, Superior Court, judicial district of Middlesex, No. 63580 (1993); New Haven Savings Bank v. CommonConstruction Co., Superior Court, judicial district of Waterbury, No. 100742 (1993).
BY THE COURT,
LEVIN, JUDGE.